J-S33015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAZS BRONNER                               :
                                               :
                       Appellant               :   No. 87 EDA 2018

                Appeal from the PCRA Order November 28, 2017
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0003294-2014


BEFORE: OTT, J., McLAUGHLIN, J., and STEVENS, P.J.E.

MEMORANDUM BY OTT, J.:                                FILED OCTOBER 10, 2018

        Jazs Bronner appeals from the order of the Court of Common Pleas of

Bucks County, entered November 28, 2017, that denied his first petition filed

under the Post Conviction Relief Act (“PCRA”).1 In this timely appeal, Bronner

claims the PCRA court erred in finding counsel was not ineffective for failing

to request the jury be supplied with written instructions on justification. As

that issue was not raised in his amended PCRA petition, it is waived.

Accordingly, we affirm the order denying Bronner relief.




____________________________________________


   Former Justice specially assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541–9546.
J-S33015-18


       In its opinion, the PCRA court fully and correctly set forth the relevant

facts and procedural history of this case. See PCRA Court Opinion, 2/1/2018,

at 1-5. We summarize the facts as follows:

       On March 31, 2014, Bronner murdered his father with a dumbbell.

Bronner repeatedly told police that his father had fallen and hit his head once

on the dumbbell, but an autopsy revealed that Bronner’s father had sustained

multiple injuries. A blood splatter expert testified that the blood at the scene

was consistent with two blows, not just one, and that the blood splatter was

above the height for a person falling and hitting his head on the dumbbell.

       During deliberations, the jury requested “the instructions as to first,

third, voluntary and involuntary manslaughter” and “the definition of . . .

passion[.]”    N.T., 5/6/2015, at 167., see also Ex. Ct.-5.       The trial court

provided written instructions for murder of the first degree, murder of the

third degree, voluntary manslaughter, and involuntary manslaughter but did

not provide a separate definition of “passion.” Id. Trial counsel did not object

to the jury being provided with written copies of these instructions nor did she

request that the jury be provided with the written instructions for justification.

See id.

       On May 6, 2015, the jury convicted Bronner of murder of the third

degree and possessing instruments of crime.2 After sentencing, Bronner filed



____________________________________________


2   18 Pa.C.S. §§ 2501(a) and 907(a), respectively.

                                           -2-
J-S33015-18


a timely post-sentence motion, which the trial court denied on October 15,

2015.

        On November 10, 2015, [Bronner] filed a Notice of Appeal to the
        Superior Court of Pennsylvania from th[e trial c]ourt’s denial of
        his Motion. On August 9, 2016, the Superior Court affirmed the
        Order of Sentence. [See Commonwealth v. Bronner, 156 A.3d
        330 (Pa. Super. 2016) (unpublished memorandum).]              On
        September 9, 2016 [Bronner] filed a Petition for Allowance of
        Appeal to the Supreme Court of Pennsylvania, which the Supreme
        Court denied on December 27, 2016. [See Commonwealth v.
        Bronner, 164 A.3d 475 (Pa. 2016).]

        On December 21, 2016, [Bronner] filed a pro se Petition for Post
        Conviction Relief. On March 1, 2017, the [PCRA c]ourt appointed
        Blake Jackman, Esquire, as PCRA counsel for [Bronner and
        ordered PCRA counsel to file an amended PCRA petition]. On
        June 12, 2017, [Bronner] filed an Amended PCRA Petition[.]

PCRA Court Opinion, 2/1/2018, at 4.         The amended petition asserted trial

counsel’s ineffectiveness on multiple grounds; the only ground relating to

written jury instructions was that trial counsel “failed to object where the court

committed a reversible error by providing the jury with written instructions.”

Am. PCRA Pet., 6/12/2017, at 5 ¶ 28.a. It continued:

        i.    Following a question by the jury, the [t]rial [c]ourt provided
        the jury with written instructions.

        ii.   In Commonwealth v. Oleynik, 568 A.2d 1238 (Pa. 1990),
        the Superior Court of Pennsylvania found the submission of
        written instructions to the jury reversible error, due to the undue
        emphasis on portions of the charge, which potentially undermines
        the integrity of the deliberative process.

        iii.  In Commonwealth v. Karaffa, [709 A.2d 887 (Pa. 1998),]
        the Court found trial counsel ineffective for failing to object to the
        use of written instructions.

Id. at ¶ 28.a.i.-iii. (some formatting).



                                        -3-
J-S33015-18


       An affidavit from trial counsel was attached to the amended PCRA

petition. In it, trial counsel summarized each issue raised in the amended

PCRA petition, including the allegation that she “failed to object where the

court committed reversible error by providing the jury with written instructions

during deliberations[.]” Am. PCRA Pet., 6/12/2017, Ex. A, at 2.3

       Following an evidentiary hearing on October 4, 2017, the PCRA court

permitted the parties to submit briefs. In his brief, Bronner altered his claim.

In his amended PCRA petition, Bronner had pleaded that no written

instructions should have been provided to the jury and that trial counsel was

ineffective for failing to do anything to try to prevent the jury from receiving

any written instructions. Am. PCRA Pet., 6/12/2017, at 5 ¶ 28.a. In his post-

hearing brief, Bronner changed his claim to contend that he had no

disagreement with the jury receiving written instructions on the elements of

the criminal homicide charges but, instead, that trial counsel should have

objected to the jury receiving written instructions on the elements of the

criminal homicide crimes without also receiving written instructions on

justification or self-defense. Br. in Supp. of PCRA, 11/8/2017, at 4,4 citing

Pa.R.Crim.P. 646(B).5

____________________________________________


3   Trial counsel’s affidavit is not paginated.
4   Bronner’s brief in support of PCRA is not paginated.
5 This new challenge was not pleaded in the alternative – e.g., there is no
suggestion that Bronner was still alleging that no written instructions should



                                           -4-
J-S33015-18


       On November 28, 2017, the PCRA court denied the PCRA petition. This

appeal followed.6

       Bronner raises the following issue for our review:

       Whether the [PCRA] court erred by denying [Bronner]’s petition
       for post conviction relief, where trial counsel[] rendered
       ineffective assistance of counsel that under the circumstances of
       this case so undermined the truth-determining process that no
       reliable adjudication of guilt or innocence could have taken place,
       by failing to object at trial to the jury being provided written jury
       instructions as to first-degree murder, third-degree murder,
       voluntary manslaughter, and involuntary manslaughter, without
       also being provided the written instructions for justification.

Bronner’s Brief at 4.

       In reviewing an appeal from the denial of PCRA relief, “this Court is

limited to ascertaining whether the evidence supports the determination of

the PCRA court and whether the ruling is free of legal error.” Commonwealth

v. Andrews, 158 A.3d 1260, 1263 (Pa. Super. 2017) (citation omitted).

       Bronner contends that the trial court erred by denying his PCRA petition,

because his trial counsel was ineffective. Bronner’s Brief at 10. He continues

that trial counsel failed to object to the jury being provided with written

instructions on the elements of murder of the first degree, murder of the third


____________________________________________


have been provided to the jury but, if they were provided, they should have
included the justification instruction. See Br. in Supp. of PCRA, 11/8/2017,
at 4. The brief only alleged that trial counsel was ineffective for failing to
address the lack of a written instruction on justification.
6  On January 24, 2018, the PCRA court ordered Bronner to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),
and Bronner complied on January 30, 2018. On February 1, 2018, the PCRA
court filed an opinion pursuant to Pa.R.A.P. 1925(a).

                                           -5-
J-S33015-18



degree, voluntary manslaughter, and involuntary manslaughter without also

being provided with a written jury instruction about justification.       Id.   He

argues that trial counsel’s failure to object “so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” Id. He adds that his “constitutional right to due process

and effective assistance of Counsel under the Fifth, Sixth and Fourteenth

Amendments to the United States Constitution and parallel provisions of the

Constitution of the Commonwealth were violated in this case.” Id.

      Preliminarily, we note that Bronner’s amended PCRA petition did not

allege trial counsel’s failure to request a written instruction on justification or

to object to the trial court’s failure to include such an instruction constituted

ineffective assistance of counsel. Instead of pleading that trial counsel should

have requested an additional written jury instruction on justification, the

amended PCRA petition alleged that trial counsel was ineffective for failing to

object to the trial court providing the jury with any written jury instructions.

Am. PCRA Pet., 6/12/2017, at ¶ 28a.

      “[A] claim not raised in a PCRA petition cannot be raised for the first

time on appeal. . . . [P]ermitting a PCRA petitioner to append new claims to

the appeal already on review would wrongly subvert the time limitation and

serial petition restrictions of the PCRA.” Commonwealth v. Santiago, 855

A.2d 682, 691 (Pa. 2004) (emphasis added) (citation omitted); accord

Commonwealth v. Reid, 99 A.3d 470, 494 (Pa. 2014). As Bronner’s claim

changed from his amended PCRA petition wanting no written jury instructions

                                       -6-
J-S33015-18



to his brief to this Court wanting more written jury instructions, his sole claim

on appeal is waived.

      Additionally, the inclusion of the claim that trial counsel was ineffective

for failing to address the lack of a written instruction on justification in the

brief Bronner filed in the PCRA court after the evidentiary hearing does not

preserve this issue for our review. In order to raise additional or novel claims

of trial counsel’s ineffectiveness, the PCRA court must grant the petitioner

leave to amend his petition. See Commonwealth v. Rykard, 55 A.3d 1177,

1192 (Pa. Super. 2014). Here, like the defendant in Rykard, Bronner neither

sought nor was granted leave to amend his petition to include the claim that

trial counsel was ineffective for failing to object the lack of or to request the

addition of a written jury instruction on justification. See id. Accordingly,

Bronner is not entitled to relief.

      Assuming Bronner had preserved his challenge, we would still conclude

that his claim merits no relief.     Although the PCRA court also holds that

Bronner’s “alleged error” was waived, PCRA Court Opinion, 2/1/2018, at 5, it

still provided an analysis “if [it] were to consider [Bronner]’s claim on the

merits,” which comprehensively discusses and properly disposes of that

question. (Finding:    Bronner failed to demonstrate that he suffered any

prejudice as a result of his trial counsel’s failure to request a written jury

instruction on self-defense; Bronner failed to establish how there could have

been a reasonable probability that, but for his counsel’s failure to object to

the lack of a justification instruction, he would have been convicted of

                                      -7-
J-S33015-18



voluntary manslaughter instead of murder of the third degree; the evidence

did not show any basis for self-defense, as Bronner had previously only

contended that his father’s death was accidental); see also Andrews, 158

A.3d at 1263 (prejudice, “to the effect that there was a reasonable probability

of a different outcome if not for counsel’s error,” is a required element to find

ineffective assistance of counsel). See id. at 6-7.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




                                      -8-